Per curiam.
The respondent, J. Denis Jackson, State Bar No. 387350, was found guilty by a jury in federal district court of 147 counts of a 160-count indictment for controlled substance violations. In June 1988 this Court approved Jackson’s request for a voluntary suspension pending his appeal of his conviction. In the Matter of J. Denis Jackson, 258 Ga. 351 (370 SE2d 748) (1988). In April 1989 the United States Court of Appeals for the Eleventh Circuit affirmed Jackson’s conviction. Subsequently, the State Bar petitioned the special master to conduct a hearing pursuant to State Bar Rule 4-106 (f) (1) to determine whether the termination of Jackson’s appeal indicated that Jackson should be disbarred under Standard 66 of State Bar Rule 4-102 (d). Following a hearing, the special master found that Standard 66 was satisfied, and that Jackson had exhausted his appeals. The special master recommended that Jackson be disbarred. The Review Panel of the State Disciplinary Board then adopted the recommendation of the special master, and recommended to this Court that Jackson be disbarred. We hereby adopt the recommendation of the Review Panel, and order that Jackson be disbarred.

Disbarred.


All the Justices concur.